PD-1113-15


                                                       RECEIVED IN
                       ___     (\   ,   t ^    , COURT OF CRIMINAL APPEALS
                                                        AUG 26 2015

                      %:• Do/uw, lU-^7 - bUl Ab©tAcosta,Glerk




                         (J-iil^DODllQ^J^                                , \j




      Tk, S"Wk gf T***ft



4W« -h'L fL «v\do*J YYU-Uv tVEx40vntU p^Tik^g 1T Fit f P/I
4t/\fita, lAii/i'k "Hu GX)04-4W" Hln'i- 15 tool- &• U^cL* oUl^,



                                          lillv, Ut,§^*\rmpor<
-»••»




                                                NO. '5 k, 3%^
                                                                   IN THE TEXAS COURT



        vs.                                                        OF


        THE STATE OF TEXAS,                                  §
               RESPONDENT                                          CRIMINAL APPEALS


                              MOTION FOR EXTENSION OF TIME TO FILE PDR

        TO THE HONORABLEJUDGES OF THE COURT OF CRIMINAL APPEALS:
             Comes now, iP/Hh fl*K )^U.)H. , Petitioner, and files this motion for an
                                lavs in which to file a Petition
        extension of sixty (60) day                     Peti     for Discretionary Review. In support of this
        motion, Petitioner shows the Court the following:
                                                            I.

               The Petitioner was convicted in the (aL-^          ,ct Court of   0.                  County,

        Texas of the offense of -^-^cjucjUj^H L^nti&'
        styled The State of Texas vs. %_ l fcmjpvli/lOK-.          The Petitioner appealed to the Court of
        Appeals, J3T^~            Supreme Judicial District, Appeal No. I3 -\H~Oao Li&~ol{
        The case was affirmed on
                                                         II.

               The present deadline for filing the Petition for Discretionary Review is       y-zi-ir
        The Petitioner has not requested any extension priorto this request.
                                                         III.

                Petitioner's request for an extension is based upon the following facts: Petitioner was not
        informed of the decision of the Court of Appeals in affirming his case until         J~"^Q'~~U •
        Since that time Petitioner has been attempting to gain legal representation in this matter.       His
        attorney on the appeal, MvL) $\r»e.C                         >has informed Petitioner thatMwill not
        represent him on the Petition for Discretionary Review.
,>-'




            WHEREFORE, Petitioner prays this Court grant this motion and extend the deadline for
       filing the Petition for Discretionary Review in Cause No. 3^/ &&%~                     to



                                                  Respectfully submitted,


                                                  ^       7. ^        X^
                                                  Petitioner Pro Se   ^ •
                                                  TDCJ# IS^9oC
                                                  Texas Department of Criminal Justice